Name: 84/70/EEC: Commission Decision of 21 December 1983 instituting in the area of Ogliastra, Nuoro province, region of Sardinia, Italy, a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  regions and regional policy
 Date Published: 1984-02-15

 Avis juridique important|31984D007084/70/EEC: Commission Decision of 21 December 1983 instituting in the area of Ogliastra, Nuoro province, region of Sardinia, Italy, a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic) Official Journal L 044 , 15/02/1984 P. 0001 - 0007+++++COMMISSION DECISION OF 21 DECEMBER 1983 INSTITUTING IN THE AREA OF OGLIASTRA , NUORO PROVINCE , REGION OF SARDINIA , ITALY , A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 84/70/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS IT IS INTENDED THAT INTEGRATED MEDITERRANEAN PROGRAMMES SHOULD BE INTRODUCED ; WHEREAS PILOT ACTIONS ARE NECESSARY TO TEST THE METHODS FOR IMPLEMENTING THE INTEGRATED MEDITERRANEAN PROGRAMMES IN ORDER THAT SUCH PROGRAMMES MAY BE IMPLEMENTED AS SOON AS POSSIBLE AFTER THEIR ADOPTION ; WHEREAS THE PILOT ACTIONS CONSTITUTE A COHERENT SET OF OPERATIONS THAT ARE COMPATIBLE WITH EACH OTHER AND WITH THE REGIONAL DEVELOPMENT PROGRAMMES ; WHEREAS THEY HAVE INTRINSIC MERITS IN THE CONTEXT OF THE COMMUNITY'S POLICIES ; WHEREAS EACH PILOT ACTION IS ON A SMALLER SCALE THAN THE OPERATIONAL PLAN OF CAMPAIGN FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS THE PILOT ACTION IN QUESTION CONCERNS AN AREA WHICH EXHIBITS DEVELOPMENT PROBLEMS TYPICAL OF THOSE WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE INTENDED TO RESOLVE ; WHEREAS , IN ORDER TO ENSURE ITS EFFECTIVENESS , THE PILOT ACTION IN QUESTION WILL BE CARRIED OUT IN SUCCESSIVE STAGES WITH THE AGREEMENT OF THE NATIONAL AUTHORITIES OF THE MEMBER STATE CONCERNED AND IN CLOSE COOPERATION WITH THE REGIONAL AND LOCAL AUTHORITIES CONCERNED ; WHEREAS , IN GRANTING ASSISTANCE , THE COMMUNITY OUGHT TO TAKE ACCOUNT OF THE EXPERIENCE OBTAINED IN THE EARLIER STAGES , HAS ADOPTED THIS DECISION : ARTICLE 1 A PILOT ACTION IS HEREBY INSTITUTED IN THE AREA OF OGLIASTRA , NUORO PROVINCE , REGION OF SARDINIA , ITALY , IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . THIS PILOT ACTION IS DESCRIBED IN ANNEX 1 . ARTICLE 2 THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH RESPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED . ARTICLE 3 THE PILOT ACTION SHALL BE IMPLEMENTED BY MEANS OF SPECIFIC DECISIONS BY THE COMMISSION ON INDIVIDUAL OPERATIONS FORMING CONSTITUENT PARTS OF THE PILOT ACTION . THE DECISIONS SHALL DESCRIBE THE SUBSTANCE OF THE OPERATIONS , SHALL FIX THE COMMUNITY'S CONTRIBUTION TO THE FINANCING OF EACH OPERATION AND SHALL DEFINE THE PROCEDURES . THE GENERAL CONDITIONS TO BE MET FOR SUCH SPECIFIC DECISIONS TO BE TAKEN ARE SET OUT IN ANNEX 2 . ARTICLE 4 WITHIN THREE MONTHS OF THE COMPLETION OF ALL THE OPERATIONS UNDER THE PILOT ACTION , THE MEMBER STATE CONCERNED SHALL TRANSMIT TO THE COMMISSION A REPORT IN FIVE COPIES ON THE LESSONS TO BE DRAWN FROM THE PILOT ACTION AS A WHOLE FOR THE IMPLEMENTATION OF THE INTEGRATED MEDITERRANEAN PROGRAMMES . ARTICLE 5 THE ASSISTANCE THAT THE COMMISSION DECIDES UPON FOR THE PILOT ACTION SHALL NOT BIND THE COMMUNITY AS REGARDS THE FINAL SELECTION OF THE AREAS IN WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE TO BE CARRIED OUT . ARTICLE 6 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 21 DECEMBER 1983 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION IN THE AREA OF OGLIASTRA , NUORO PROVINCE , REGION OF SARDINIA , ITALY 1 . TITLE PILOT ACTION IN THE AREA OF OGLIASTRA , NUORO PROVINCE , REGION OF SARDINIA , ITALY , IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . 2 . GENERAL PURPOSE THE MAIN OBJECTIVES OF THIS PILOT ACTION ARE : ( A ) ESTABLISHMENT OF STRUCTURES FOR IMPROVING LIVING STANDARDS AND WORKING CONDITIONS ; ( B ) DEVELOPMENT OF SOCIAL AND ECONOMIC POTENTIAL BY OPERATIONS RELATING TO AGRICULTURE , TOURISM , SMALL AND MEDIUM-SIZED ENTERPRISES AND CRAFT FIRMS , AND AQUACULTURE , WITH DUE CONSIDERATION FOR PRESENT ENVIRONMENTAL CONDITIONS . ON ACCOUNT OF THE AREA'S PARTICULAR FEATURES , THE EXPERIMENT WILL BE ESPECIALLY USEFUL FOR TESTING - IN A DIFFICULT SOCIAL AND ECONOMIC CONTEXT - THE CHOICE OF MEASURES , THEIR COORDINATION AND THE CAPABILITIES OF THE REGIONAL AND LOCAL AUTHORITIES FOR IMPLEMENTING THEM . 3 . DESCRIPTION AND GENERAL FEATURES OF THE AREA THE SCHEME COVERS FOUR MUNICIPALITIES IN THE PROVINCE OF NUORO , SARDINIA : URZULEI , VILLAGRANDE-STRISAILI , ARZANA AND TALANA . THIS AREA COVERS 620 KM2 , RANGING FROM AN ALTITUDE OF 1 894 M DOWN TO 36 M ABOVE SEA LEVEL ; 71 % OF THE AREA IS ABOVE 700 M ABOVE SEA LEVEL . THE RESIDENT POPULATION IS ABOUT 10 000 ( 16 INHABITANTS/KM2 AS AGAINST A REGIONAL AVERAGE OF 66 ) . THE WORKING POPULATION IS MADE UP OF 2 987 PERSONS ; 39 % IN FARMING , 35 % IN THE SECONDARY SECTOR AND 26 % IN SERVICES ; 4,7 % OF THE POPULATION IS ILLITERATE . INFRASTRUCTURE ( ROADS , DRINKING WATER , ELECTRICITY ) AND SOCIAL SERVICES ( VOCATIONAL TRAINING , HEALTH CARE ) ARE LIMITED . OWNERSHIP OF THE LAND IS MAINLY IN PUBLIC HANDS ( 84 % IS MUNICIPAL ) . THE PRIVATE PROPERTY ( 13 % ) IS IN EXTREMELY SMALL UNITS : 1 973 HOLDINGS , OF WHICH 88 % ARE SMALLER THAN 5 HA AND ACCOUNT FOR ONLY 6 % OF THE AREA . THE 29 HOLDINGS OF MORE THAN 50 HA ACCOUNT FOR 90 % OF THE AREA . ACTIVITIES ARE OF A TRADITIONAL NATURE IN THIS AREA . SOME 100 KM2 IS WOODLAND . THE MAIN CROPS ARE FODDER AND CEREALS . THERE IS EXTENSIVE STOCKFARMING . THE LIVESTOCK COMPRISES 47 000 SHEEP , 28 000 GOATS AND 6 800 CATTLE . GRAZING LAND ACCOUNTS FOR 95 % OF THE UAA . THE PLV ( GROSS SALEABLE PRODUCT ) IS VERY LOW : LIT 170 000 PER HA OF UAA AND LIT 50 000 PER HA OF WOODLAND . THE INDUSTRIAL SECTOR IS MADE UP EXCLUSIVELY OF SMALL AND VERY SMALL TRADESMEN . THEIR EMPLOYEES ( ONE TO TWO EACH ) ARE FOR THE MOST PART EMPLOYED IN ARTISANAL SERVICES ( CARPENTERS , BLACKSMITHS , MECHANICS ) . ARTISTIC CRAFTWORK HAS GOOD DEVELOPMENT PROSPECTS ( TEXTILES , LEATHER , BASKETS , ETC . ) . FURTHERMORE , THE TORTOLI-ARBATAX INDUSTRIAL COMPLEX IS VERY NEAR THESE FOUR MUNICIPALITIES . THERE ARE ONLY OCCASIONAL VISITORS IN THE SUMMER AS ACCOMODATION IS VERY LIMITED BUT THE AREA HAS POTENTIAL FOR TOURISM , WITH ITS CAVES , WILDLIFE AND LANDSCAPE , WHICH COULD BE EXPLOITED . IN THE COASTAL AREAS , THE SCHEME PROVIDES FOR OPERATIONS TO DEVELOP AQUACULTURE IN THE TORTOLI LAGOON , WHICH COVERS 289 HA AND VARIES IN DEPTH BETWEEN ONE METRE AND ONE AND A HALF METRES . A COOPERATIVE IS RESPONSIBLE FOR MANAGING THE LAGOON . THE SCHEME WILL EXTEND BEYOND THE AREA DESCRIBED TO INVESTIGATE THE POSSIBILITIES FOR TRIAL MEASURES IN AREAS WITH DIFFERENT FEATURES OR TO PROVIDE A SUFFICIENTLY EXTENSIVE AREA FOR CERTAIN OPERATIONS ; IN PARTICULAR , CERTAIN MEASURES IN SUPPORT OF THE SMES AND CRAFT FIRMS AND THE BUSINESS ADVISORY SERVICES WILL CONCERN THE ENTIRE UPLAND AREA OF OGLIASTRA . 4 . OPERATIONS THE OBJECT AND RESULTS SOUGHT SHOULD BE ATTAINED IF THE FOLLOWING OPERATIONS ARE CARRIED OUT : ( A ) AGRICULTURE : - RATIONALIZATION OF STOCKFARMING BY APPLYING THE RESULTS OF AN AGRIMED STUDY , - GENETIC IMPROVEMENT AND HEALTH PROTECTION OF LIVESTOCK , - MARKETING STRUCTURES , - FOREST FIRE PREVENTION ; ( B ) SECONDARY SECTOR : - INCREASE IN MARKET VALUE AND IMPROVEMENT OF CRAFT PRODUCTS , - PROMOTION OF SMES AND FORMATION OF COOPERATIVES , - ALTERNATIVE SOURCES OF ENERGY ; ( C ) RURAL TOURISM : - DEVELOPMENT OF STRUCTURES , - PROMOTION OF TOURISM ; ( D ) AQUACULTURE : - RATIONALIZATION OF AN EXISTING PLANT ; ( E ) GENERAL : - INFRASTRUCTURE WORKS ( PARTICULARLY WATER SUPPLIES ) , - ESTABLISHMENT OF A BUSINESS ADVISORY TEAM . 5 . TIMETABLE FROM DECEMBER 1983 TO DECEMBER 1985 . 6 . AUTHORITIES RESPONSIBLE - FOR COORDINATION : OFFICE OF THE MINISTER FOR COORDINATION OF COMMUNITY POLICIES , ROME , - FOR IMPLEMENTATION : AUTOMONOUS REGION OF SARDINIA , CAGLIARI . 7 . ESTIMATE OF COMMUNITY ASSISTANCE AND PAYMENTS SCHEDULE FINANCING ESTIMATES : SEE FOLLOWING TABLE . PREPARATORY PILOT ACTION IN THE AREA OF OGLIASTRA , NUORO PROVINCE , REGION OF SARDINIA , ITALY FINANCING ESTIMATES OPERATIONS * PAYMENTS TO BE MADE BY 31 DECEMBER 1984 * PAYMENTS TO BE MADE BY 31 DECEMBER 1985 * TOTAL AT 31 DECEMBER 1985 ( BUDGETARY LINE 550 ) IN 1 000 ECU * TOTAL COST IN 1 000 ECU * EXISTING INSTRUMENT * BUDGETARY LINE 550 * TOTAL COST IN 1 000 ECU * EXISTING INSTRUMENT * BUDGETARY LINE 550 * * 1 000 ECU * % * 1 000 ECU * % * * 1 000 ECU * % * 1 000 ECU * % A . AGRICULTURE - APPLICATION OF RESEARCH * 296 * - * - * 148 * 50 * 444 * - * - * 222 * 50 * 370 - LIVESTOCK CENTRES * - * - * - * - * - * 740 * 193 ( 1 ) * 26 * 177,6 ( 2 ) * 24 * 177,6 - LIVESTOCK MARKETING CENTRE * - * - * - * - * - * 666 * 333 * 50 * 66,6 * 10 * 66,6 B . SMES AND CRAFT FIRMS - THREE DISPLAY AND MARKETING CENTRES FOR CRAFT PRODUCTS ( 1 ) * - * - * - * - * - * 519 * 207 * 40 * 129,75 * 25 * 129,75 - WOOD COLLECTING CENTRE * - * - * - * - * - * 259 * 104 * 40 * 64,75 * 25 * 64,75 - INVESTMENT AID ( 3 ) * - * - * - * - * - * 300 ( 4 ) * 150 * 50 * - * - * - - COMMON SERVICES ( OPERATION ) ( 3 ) * - * - * - * - * - * 400 * 220 * 55 * - * - * - - TECHNICAL ASSISTANCE ( CRAFTS ) ( 3 ) * - * - * - * - * - * 150 * 105 * 70 * - * - * - C . RURAL TOURISM - IMPROVED ACCESS TO CAVE AND NURAGHIC VILLAGE * - * - * - * - * - * 260 * 104 * 40 * 65 * 25 * 65 - PROMOTION OF TOURISM AND STUDIES ON ITINERARIES * 74 * - * - * 51,8 * 70 * 74 * - * - * 29,6 ( 5 ) * 40 * 81,4 ( 5 ) D . BUSINESS ADVISORY SERVICES - GROUP OF FOUR CONSULTANTS ( 3 ) * 96 * - * - * 48 * 50 * 96 * - * - * 48 * 50 * 96 E . AQUACULTURE - PLANT AT TORTOLI ( 6 ) * - * - * - * - * - * 1 333 * 533 * 40 * 133,3 * 10 * 133,3 F . ENVIRONMENTAL PROTECTION , FIRE PREVENTION * - * - * - * - * - * 45 * 22 * 50 * - * - * - G . INFRASTRUCTURE - VOCATIONAL TRAINING CENTRE * - * - * - * - * - * 666 * * 267 * 40 * 166,5 * 25 * 166,5 - RURAL ROADS * - * - * - * - * - * 2 776 * 1 110 * 40 * 694 * 25 * 694 - RURAL ELECTRIFICATION * - * - * - * - * - * 519 * 208 * 40 * 129,75 * 25 * 129,75 - RURAL WATER SUPPLY ( 7 ) * - * - * - * - * - * 407 * 163 * 40 * 101,75 * 25 * 101,75 TOTAL * 466 * - * - * 247,8 * 53 * 9 654 * 3 719 * 39 * 2 028,6 * 21 * 2 276,4 ( 1 ) THE MAXIMUM LAID DOWN BY DIRECTIVE 75/268/EEC IS 48 358 ECU ; SINCE THERE ARE FOUR UNDERTAKINGS , 193 432 ECU MAY BY GRANTED IN COMMUNITY ASSISTANCE . ( 2 ) THE MAXIMUM LAID DOWN BY ARTICLE 12 ( 2 ) OF COM ( 83 ) 495 FINAL WILL BE REVISED . ( 3 ) THIS TYPE OF OPERATION CONCERNS THE ENTIRE UPLAND AREA OF OGLIASTRA . ( 4 ) PUBLIC EXPENDITURE . ( 5 ) THIS OPERATION MAY BE INCLUDED IN THE IMPLEMENTATION PROGRAMME FOR THE SPECIFIC REGIONAL DEVELOPMENT MEASURES PURSUANT TO REGULATION ( EEC ) NO 2615/80 ( NON-QUOTA SECTION - ENLARGEMENT ) . ( 6 ) THE TORTOLI PLANT IS OUTSIDE THE AREA IN QUESTION BUT WITHIN THE BOUNDS OF THE OGLIASTRA UPLAND AREA . ( 7 ) THIS INVESTMENT WILL BE ABLE TO EXPLOIT THE RESULTS OF RESEARCH CARRIED OUT BY DG XI , INCLUDED IN THE WATER RESEARCH PROGRAMME OF THE UNIVERSITY OF CAGLIARI FACULTY OF ENGINEERING , INSTITUTE OF APPLIED GEOLOGY . NB : - THE EXISTING MEASURES ARE THOSE UNDER THE ERDF , EAGGF GUIDANCE SECTION AND ESF . - THE ESTIMATES SHOWN IN THIS TABLE MAY BE REVISED . ANNEX 2 GENERAL CONDITIONS FOR THE SPECIFIC DECISIONS REFERRED TO IN ARTICLE 3 1 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE ENTIRELY FINANCED OUT OF THE APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES SPECIFIC DECISIONS WITHIN THE MEANING OF ARTICLE 3 MAY BE TAKEN IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 2 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE FINANCED PARTLY OUT OF APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES AND PARTLY OUT OF APPROPRIATIONS FROM COMMUNITY FUNDS OR UNDER COMMUNITY MEASURES ( IN PARTICULAR THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , THE EUROPEAN SOCIAL FUND , THE EUROPEAN REGIONAL DEVELOPMENT FUND AND THE COMMON MEASURE FOR THE RESTRUCTURING , MODERNIZATION AND DEVELOPMENT OF FISHERIES AND THE DEVELOPMENT OF AQUACULTURE ) , DECISIONS TO USE THE APPROPRIATIONS ENTERED UNDER BUDGETARY LINE 5 5 0 ARE TO BE TAKEN SEPARATELY AFTER APPROVAL OF EACH OPERATION UNDER THE PROCEDURES LAID DOWN FOR THE FUND OR MEASURE CONCERNED , AND IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 3 . THE ITALIAN REPUBLIC IS REQUIRED TO GRANT THE NECESSARY PRIORITY TO EACH OPERATION IN ACCORDANCE WITH THE PAYMENTS SCHEDULES SET OUT IN POINT 7 OF ANNEX 1 WHEN SUBMITTING APPLICATIONS FOR COMMUNITY AID FROM THE FUNDS OR UNDER THE MEASURES REFERRED TO IN POINT 2 OF THIS ANNEX .